Citation Nr: 1340175	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO. 12-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for service-connected right shoulder adhesive capsulitis (major), to include the propriety of the rating reduction from 30 percent to 20 percent effective April 6, 2011.

2. Entitlement to an increased rating in excess of 20 percent for service-connected cervical spine degenerative disc disease (DDD) at C5-C6.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In that decision, the RO reduced the Veteran's disability rating for right shoulder adhesive capsulitis from 30 percent to 20 percent and denied an increased rating in excess of 20 percent for cervical spine DDD.

A claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating. See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992). However, in this case, the June 2011 rating decision was issued in response to the Veteran's March 2011 request for an increased rating for his right shoulder adhesive capsulitis and DDD. As such, the rating decision was also a denial of his increased rating claim. Therefore, the Veteran's appeal from the rating action has brought before the Board the issue of the propriety of the rating reduction, as well as the claim for an increased rating for such disabilities.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating in excess of 20 percent for service-connected cervical spine DDD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1. The preponderance of the evidence fails to establish that the objective improvement in the right shoulder adhesive capsulitis actually reflects an increase in the Veteran's ability to function at work and home.

2. For the entire period on appeal, the Veteran's right shoulder disability has been manifested by pain, weakness, and motion of the right arm limited midway between the side and shoulder level, but higher than to 25 degrees from the side, even when considering additional limitation due to pain and other factors during flare-ups or after repetition; with no ankylosis or other impairment of the humerus, clavicle, or scapula.


CONCLUSIONS OF LAW

1. The reduction in the rating for the right shoulder disability from 30 percent to 20 percent effective April 6, 2011, was improper, and restoration of the prior rating is warranted. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5201 (2013).

2. The criteria for a rating in excess of 30 percent for right shoulder adhesive capsulitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.105(e), 3.156(a), 3.159, 3.326(a), 3.344 (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Additional due process requirements must be followed in most cases involving the reduction of a disability rating. See 38 C.F.R. § 3.105(e). However, these requirements are inapplicable to this case, as the Veteran's rate of compensation did not decrease as a result of the rating reductions. See id. This is because when either the 30 percent or the 20 percent ratings for right shoulder adhesive capsulitis are combined with the Veteran's 20 percent rating for cervical spine DDD, the result is a combined rating of 40 percent. See 38 C.F.R. § 4.25, Table I. Moreover, the Board concludes herein that the rating reduction for the Veteran's right shoulder adhesive capsulitis was improper, and restoration of the prior rating is warranted. As this constitutes a full grant of those benefits sought on appeal, no further development or discussion of these provisions is necessary. 

VA issued a VCAA letter in March 2011, prior to the initial unfavorable adjudication in June 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim for an increase, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the March 2011 VCAA letter contained all of the necessary information listed above and VA's rating reduction notice requirements were not triggered, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in April 2011. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating in excess of 20 percent for a right shoulder disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran's representative argued in their informal hearing presentation that the claim should be remanded for a new VA examination, as the Veteran's last examination was in April 2011. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95. However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). 

Here, the Veteran has not stated that his shoulder condition has worsened. In his substantive appeal and in an August 2011 statement, the Veteran stated that he has a frozen shoulder, but did so in an attempt to indicate that his shoulder could not have gotten better as a rebuttal to the reduction of the rating for his right shoulder. Such a statement indicates that the shoulder has been "frozen" for a period of time, and not that the shoulder worsened following the VA examination. Further, the Veteran's current diagnosis of adhesive capsulitis is also colloquially referred to as "frozen shoulder," with the primary symptoms being gradual onset of shoulder pain, stiffness, and limitation of motion. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 286 (32d ed. 2012). Thus, the "frozen" nature, or limited motion, of which the Veteran complained has already been contemplated in his current diagnosis and taken into account during his examinations. As no evidence of an increase in severity has been submitted, the Board finds a remand for a new examination and further delay of the claim is not warranted.

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Merits of the Claim

The Veteran contends that the rating reduction from 30 percent to 20 percent for right shoulder adhesive capsulitis was improper. Further, as the rating reduction also functioned as a denial of his claim for an increased rating for his right shoulder disability, the Veteran argues he is entitled to an increased rating in excess of 30 percent for his service-connected right shoulder adhesive capsulitis. 

The Board finds that the rating reduction was improper, and restoration of the previous 30 percent rating for right shoulder adhesive capsulitis is warranted. However, the preponderance of the evidence is against a finding that a rating in excess of 30 percent for right shoulder adhesive capsulitis is warranted on either a schedular or extraschedular basis. Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the record.

A. Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992). However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992). The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In this case, the Veteran's prior rating for right shoulder adhesive capsulitis was in effect since April 2009, or less than five years prior to the June 2011 rating decision at issue. Therefore, the additional procedural requirements as set forth in 38 C.F.R. § 3.344 do not apply.

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran. In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

The Veteran was granted service connection for right shoulder adhesive capsulitis in January 2007 and received a rating of 20 percent, which was later increased to 30 percent in April 2009. The Veteran filed a claim for an increased rating in excess of 30 percent in March 2011, which led to a rating reduction to 20 percent and the current appeal.

Musculoskeletal impairment of the shoulder and arm, including limitation of motion, is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203. Different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran has consistently reported that he is right-hand dominant. As such, the ratings for the major side must be considered.

The Veteran's right shoulder adhesive capsulitis has been rated under Diagnostic Code 5299-5201, which represents the Veteran's unlisted adhesive capsulitis (Diagnostic Code 5299) which is being rated by analogy to the rating code for limitation of motion of the arm (Diagnostic Code 5201). See 38 C.F.R. § 4.27 (describing the use of hyphenated and analogous diagnostic codes to rate injuries and residuals).

Normal ranges of motion of the shoulder are flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I. Under Diagnostic Code 5201, limitation of motion of the arm on the major side will be assigned a 20 percent rating is where motion is limited to the shoulder level, a 30 percent rating where motion is limited to midway between the side and shoulder level, and a 40 percent rating where motion is limited to 25 degrees from the side. 38 C.F.R. § 4.71a, DC 5201.

The Veteran's 30 percent rating for the right shoulder was based on a February 2009 VA examination. At that time, the examiner found flexion to 80 degrees, abduction to 90 degrees, external rotation to 45 degrees, and internal rotation to 45 degrees. Range of motion was noted to be limited by pain and contractures, but there was no further limitation after repetitive movement. The Veteran stated his shoulder prevented him from lifting heavy objects or doing any sort of overhead work. At the time of the examination, the Veteran was a student and therefore the impact of the disability on his occupation could not be noted. Shoulder x-rays were within normal limits.

During the April 2011 VA examination, the Veteran continued to complain of sharp pain, limitation of motion, and flare-ups, particularly when he lays on his right side. The Veteran stated that his daily living was impacted, but did not indicate his employment was affected as he was unemployed at the time. The VA examiner found the Veteran's range of motion to be flexion to 80 degrees, abduction to 80 degrees, external rotation to 90 degrees, and internal rotation to 60 degrees. There was no additional limitation of motion after repetitive testing. Shoulder x-rays were within normal limits.

Based on the April 2011 examination, the RO reduced the rating for the Veteran's right shoulder in a June 2011 rating decision. The Veteran indicated in an August 2011 statement and in his substantive appeal that his shoulder has not gotten better and that he still experiences pain and limitation of motion. Medical records from the Memphis South Clinic and Memphis VA medical center (VAMC) indicate that the Veteran continued to complain of shoulder pain, weakness, and severely decreased mobility from February 2007 to November 2010. Complaints of decreased mobility are corroborated by VA physical examinations from February 2007, August 2007, and January 2008, all of which reported flexion to 60 or 70 degrees and abduction to 60 degrees due to pain and weakness.

As stated above, to warrant a reduction the evidence of record must show not only an improvement in the disability level, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 420-21. Both must be established by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421. Comparing the February 2009 and April 2011 examinations, the Veteran's flexion remained at 90 degrees, while his abduction fell from 90 degrees in February 2009 to 80 degrees in April 2011. The Veteran's external rotation improved from 45 degrees in February 2009 to 90 degrees in April 2011, and his internal rotation improved from 45 degrees in February 2009 to 60 degrees in April 2011. Thus, while flexion and abduction remained the same, the objective medical evidence shows significant improvement in external and internal rotation. As a result, an improvement in the disability level has been shown.

However, the evidence of record does not indicate that the objective improvement in external and internal rotation reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. The Veteran consistently complained of limited range of motion, pain, and weakness in his VA treatment records. During the February 2009 VA examination the Veteran stated that he experienced difficulties lifting objects and doing overhead work. During the April 2011 examination, the Veteran stated that he continued to have trouble with daily living activities due to his right shoulder disability. The Veteran reported that his occupation was unaffected, but that was solely due to the fact that the Veteran was unemployed, and therefore there was no occupation to be affected. The Veteran has at no time stated that his ability to perform everyday functions has improved. As the preponderance of the no evidence does not show that the objective improvement of the right shoulder adhesive capsulitis reflects an improvement in the Veteran's ability to function during everyday life, the reduction in rating was improper.

The Board finds that the reduction in rating from 30 percent to 20 percent for right shoulder adhesive capsulitis was improper, and a restoration of the prior 30 percent rating, effective April 6, 2011, is warranted. See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421. The Board will now determine whether an increased rating in excess of 30 percent for the period on appeal is warranted.

B. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that a rating greater than 30 percent for the Veteran's right shoulder disability is not warranted. As noted previously, the April 2011 VA examiner noted that the Veteran's range of motion was flexion to 80 degrees, abduction to 80 degrees, external rotation to 90 degrees, and internal rotation to 60 degrees. Repetitive movement did not result in further limitation of motion due to pain or other factors. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. Shoulder x-rays were within normal limits. The Veteran described having flare-ups, which are worse when he is lying on his right side and will wake him at night. The Veteran also reported that his condition interfered with daily living.

The Veteran has reported symptoms such as weakness, flare-ups, pain on motion, and limited range of motion, all of which the Veteran is competent to report as they are lay observable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Board finds that the Veterans lay statements are outweighed by the objective medical evidence of record. The measurements contained in the April 2011 VA examination indicate that the Veteran's limitation of motion occurs midway between his side and shoulder level. None of the measurements indicate that the Veteran's range of motion is limited to 25 degrees from his side. Additionally, there was not further reduction in the Veteran's range of motion due to pain, incoordination, fatigue, or weakness upon repetitive testing. As such, the preponderance of the evidence is against a finding that a rating in excess of 30 percent for right shoulder adhesive capsulitis is warranted.

In determining that a higher rating is not warranted for the Veteran's right shoulder disability during the period on appeal, the Board has considered all possibly applicable rating codes. Ratings of 40 to 50 percent are available where there is ankylosis of scapulohumeral articulation of the major shoulder and arm. See 38 C.F.R. § 4.71a, Diagnostic Code 5200. Although the Veteran has indicated he has a frozen shoulder, there is no medical evidence of ankylosis, which for VA purposes is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). The April 2011 VA examination clearly established a range of motion in the Veteran's right shoulder, and thus it cannot be considered ankylosed. Further, the Veteran's diagnosed condition of adhesive capsulitis is also known as "frozen shoulder." As such, a higher rating based on ankylosis under Diagnostic Code 5200 is not warranted.

Ratings of 50 to 80 percent for the major arm are available based on impairment of the humerus under Diagnostic Code 5202. However, there is no lay or medical evidence indicating fibrous union, loss of the head (flail shoulder), or nonunion (false flail joint) of the humerus. Therefore, a higher rating is not warranted for any period under Diagnostic Code 5202. Finally, Diagnostic Code 5203 is inapplicable as the maximum allowable rating under that code is 20 percent. 

In sum, the evidence of record does not support a rating in excess of 30 percent for the Veteran's right shoulder disability. All potentially applicable diagnostic codes have been considered, and there is no basis upon which to assign an evaluation in excess of the currently assigned staged ratings.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staging is not warranted, as the manifestations of the right shoulder disability were relatively stable throughout the period on appeal. For the reasons stated above, any increase in symptomatology, to include pain, is not sufficient to warrant a higher rating. See Hart, 21 Vet. App. at 509-10; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's right shoulder adhesive capsulitis. As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3. For these reasons, the claim for an increased rating in excess of 30 percent for right shoulder adhesive capsulitis is denied.




C. Extraschedular Rating

Consideration has also been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008). First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops. Id. 

If not, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If an exceptional disability picture, including such factors as marked interference with employment and frequent periods of hospitalization, exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination on whether justice requires an extraschedular rating. Id.

Here, the rating schedule is adequate as it fully contemplates the symptoms of the Veteran's right shoulder disability, specifically limitation of motion due to pain, weakness, and other factors. Therefore, extraschedular evaluation is not appropriate, and need not be further discussed. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

D. TDIU

The Board notes that a claim for TDIU has not been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that when evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability). While the Veteran is unemployed, he has at no time indicated that his unemployment is due to his right shoulder disability. As such, a claim for a TDIU is not raised the record and need not be addressed.

	(CONTINUED ON NEXT PAGE)
ORDER

Restoration of the prior 30 percent rating for service-connected right shoulder adhesive capsulitis, effective April 6, 2011, is granted.

A rating in excess of 30 percent for right shoulder adhesive capsulitis is denied.


REMAND

The Board must remand the claim of entitlement to an increased rating in excess of 20 percent for cervical spine DDD for a new VA examination.

The April 2011 VA examination with respect to the cervical spine DDD is not adequate. If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). Here, the examiner stated that the Veteran's cervical spine range of motion was "20 degrees of extension, 25 degrees of flexion, [and] 15 degrees of lateral bend and lateral deviation with pain." Ratings for cervical spine disabilities are based on measurements of flexion, extension, right and left lateral flexion, and right and left rotation. See 38 C.F.R. § 4.71a, Plate V. It is unclear from the opinion what the phrases "lateral bend" and "lateral deviation" refer to, as well as whether the provided measurements of 15 degrees for each apply bilaterally. As such, a new examination must be provided so that the Veteran's cervical range of motion can be measured in accordance with the Rating Schedule. 38 C.F.R. § 4.71a, Plate V.

The Veteran should also be scheduled for a neurological examination. When evaluating disabilities of the spine, all associated objective neurologic abnormalities must be evaluated separately. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. During his April 2011 VA examination, the Veteran mentioned experiencing pain that radiates to the posterior aspect of both shoulders and his hip, and some numbness and weakness in his right hand in conjunction with his cervical spine DDD. As neurologic abnormalities must be separately rated, a new examination is necessary to establish the nature, etiology, and severity of any objective neurologic abnormalities.

While on remand, appropriate efforts must be made to obtain any VA treatment records from November 2010 forward, as well as any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain any further outstanding VA treatment records concerning the Veteran's cervical spine degenerative disc disease from November 2010 forward. Appropriate efforts must also be made to obtain any other medical records identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide the records, if able. 

2. After undertaking the development listed above to the extent possible, schedule the Veteran for appropriate examination(s) to ascertain the current level of severity of his service connected cervical spine degenerative disc disease, to include both orthopedic and neurological manifestations. The claims file should be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. All testing deemed necessary must be conducted and results reported in detail.

The Veteran's cervical spine range of motion, when measured, should be expressed in terms of degrees of flexion, extension, right lateral flexion, left lateral flexion, right rotation, and left rotation. 

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


